 -536DECISIONS OF NATIONAL LABOR RELATIONS BOARD,Southside Distributing Co., Inc.andLawrence E. Hovenkamp.Vase No. 21-CA-6444.March 9,1966DECISION AND ORDEROn September 28, 1965, Trial Examiner Martin S. Bennett issuedhis Decision in the above-entitled proceeding, finding that the Respond-ent had not engaged in the unfair labor practices alleged in the com-plaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to the Trial Exam-iner's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the General Counsel's exceptions and brief, andthe entire record in the case, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderdismissingthe complaint.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was heard before Trial Examiner Martin S. Bennett at Los Angeles,'California, on June 24, 1965.The complaintIallegesthat Respondent, SouthsideDistributing Co., Inc., has engaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.Oral argument was presented by Respondentand a brief has been submitted by the General Counsel.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSSouthside Distributing Co., Inc., is a California corporation maintaining its prin-cipal office and place of business at Los Angeles, California, where it is engaged inthe wholesale distribution of beer and related products.During the 12-month periodending February 8, 1965, it purchased and received goods valued at $38,000 directlyfrom points outside the State of California.During the same period, it sold anddelivered products valued in excess of $50,000 to three retail foodstore chains withinthe State of California each of which enjoys annual gross sales of goods valued inexcess of $500,000 and receives products valued in excess of $50,000 from suppliersoutside the State of California.These shipments by Respondent are made directlyto the various stores or to warehouses operated by said food chains and thenreshipped directly to the respective retail foodstores. I find that the operations ofRespondent affect commerce and that it would effectuate the purposes of the Actto assert jurisdiction herein.'IssuedApril 8, 1965,and based upon a charge filed February1, 1965, by Lawrence E.Hovenkamp,an individual.157 NLRB No. 42. SOUTHSIDE DISTRIBUTING CO., INC.B. THEALLEGED UNFAIR LABOR PRACTICES537A. The issues; introductionThe General Counsel alleges that Respondent discharged Lawrence E. Hoven-kamp, a job steward, on August 28, 1964, because of his union or concerted activ-ities.He also contends that Hovenkamp had previously been threatened with dis-charge or reprisal if he did notresignhis post as steward. It is Respondent's claimthat Hovenkamp was discharged for poor work performance.Respondent's employees have been represented for some time as part of anassocia-tionwide unit by Teamster Brewery and Soft Drink Workers Joint Board of California.The 1962-64 contract expired early in 1964 and a strike of several months' durationtook place.A new contract was entered into effective August 20, 1964, and thestrikers returned to work at the premises of Respondent on that date.B. The discharge of Lawrence Hovenkamp; interference, restraint, and coercionLawrence Hovenkamp worked for Respondent as a truckdriver for approximately3 years prior to his discharge on August 28, 1964.He was one of approximately 10to 12 drivers and was shop steward for the last 18 months of his employment. Thereis a marked disparity between the respective versions of the discharge, although it isreadily apparent that changed working conditions under the new contract led to hisdischarge.Thus, in its application to one-man trucks, the old contract provided for a maximumdeliveryof 199 cases of beer per day. The new contract increased this to 1,250 perweek, or an average of 250 per day; there was no restriction in the new contract onthe number of cases to beloadedon a truck. It is clear that the new contract in-creased the job content for the men and it is readily understandable that they werenot overjoyed at this prospect.Upon the end of the strike in 1964, the men returnedtowork on Thursday, August 20. They worked through Saturday, not usually aworkday, in an effort to replenish depleted stocks.Hovenkamp testified that on the morning of August 20 President Joseph Snyderof Respondent pointed out the change in the delivery limit, said that the trucks werebeing loaded with what he, Snyder, believed to be a fair day's work, and stated thatthe men would have to deliver these loads "or else "He asked Hovenkamp to relaythis to the men and the latter in turn suggested that Snyder do so. Snyder delegatedthis task to Operations Manager John Conger and the latter informed the men,according to Hovenkamp, that they had been assigned "a fair day's work" which theyshould be able to deliver.According to Conger, this took place on August 24 whenhe told the men that they were expected to deliver their loads, not bring any backand that this was a reasonable day's work.2The testimony of Snyder concerning this conversation is that Hovenkamp toldhim that he had woiked for another company during the strike and that there was achange in the load limit. Snyder replied that he knew of no change in theload !unit,to which Hovenkamp replied that the "union had sold him down the river." Snyderterminated the conversation by stating that he did not know what Hovenkamp wasspeaking' about.He denied the remarks attributed to him by Hovenkamp.Hovenkamp further testified that on the first day back to work various driverscomplained to him about their increased loads.He therefore telephoned the unionhall,was advised to tell the men to deliver what they could during the established71/2-hour day, and so instructed them. It is clear, and I find, that Respondent hadan unconditional no-overtime policy at the time material herein. Indeed a sign tothis effect was prominently displayed in the plant. Stated otherwise, they were toreturn to the plant after working 71/2 hours.Hovenkamp further testified that thedrivers regularly complained to him each day thereafter about the increased loads,claiming that there was not enough time to make all deliveries.President Snyder testified that although the men returned to work on Thursday,August 20. under the new contract, he directed Operations Manager Conger toadhere to the old 199-case limit for the remainder of the weekThis was done pur-suant to advice from his counsel that the Union had not been able to meet with itsmembers and advise them of the provisions of the new contractSnyder is actuallysupported here by Hovenkamp who testified that on returning to work on August 20,he discovered that a new contract was in effect and that he had not had an oppor-7The amount of the loads is not disclosed, but apparently they were heavier than thoseput on prior to the strikeSnyder and Conger agree that the loads were not increaseduntilMonday, August 24, as appears below, and I so find 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDtunity to read it. I creditthe version of Snyder as to this instruction from hisattorneyand as to the date of installing the new standardsand I further find that hefollowed his attorney's advice in this respect.Hovenkamp also testified that 3 or 4 days before his discharge, Snyder told him,to cease tellingthe men toreturn beer,Hovenkamp replying that he was compelled,to do this because Respondent did not pay overtime. Snyder denied that this con-versationtook place.The gravamen of the General Counsel's allegation of discrimination against Hoven-kampstems froma statementattributed by the latter to Snyder.According toHovenkamp,he was in the warehouseon August 27 and talking with anotheremployee,Crane, who did not testify herein.3According to Hovenkamp, SnyderannouncedthatHovenkamp looked "worried."Hovenkamp replied that this wasprobably because of "handling all yourdiscussionsand the men'sdiscussions."Snyder then stated that he would advise him to give up his position as shop steward"because itis going tocause you nothing but more trouble." Snyder denied tellingHovenkamp to give up his position as steward. I deem it unnecessary to resolve thisconflict because, even if the statement were made, it is equivocal.On the one hand,as urgedby the General Counsel, it may warrant the inference that Respondent wasdemonstratinghostility to Hovenkamp serving as shop steward.On the other hand,at the very least, the inference is equally warranted that Snyder was stating that thenew and less advantageouscontract would render Hovenkamp's job a headachebecause of employee resentment and this resentment certainly did exist.Needless tosay, equally valid inferencesare notenough, as the General Counsel must establishhis case by a preponderance of the evidence. SeeN.L.R.B. v. Soft Water Laundry,Inc.,346 F. 2d 930 (C.A. 5).In essence,then,the General Counsel relieson the above-quoted statement asevidenceof discriminatory motivation against the shop steward and argues, further,that the men, including Hovenkamp, were engaging in a protected concerted activity.He urges that Respondent with its no-overtime policy was actually seeking to havethe employees work overtime without any compensation therefor.By the same token, Respondent was subject to a collective-bargaining agreementwith a large and strongnationallabor organization.At the very least, concedingthat Respondent may have been a hard-nosed employer desiring to extract the lastounce of benefit from its improved contract, the inference may equally be drawnthat Respondent wished its employees to work harder and only during the prescribed71/2-hour day.And there is equally substantial evidence to support Respondent'spositionthat it sought, pursuant to the new contract, only improved performancefrom its employees and not unpaid overtime work, feeling that the men in effectwere engaging in a slowdown on the job; moreover, there is no evidentiary supportfor the General Counsel's claim herein.Respondent has introduced evidence of the work performance of its employeesduring the August 24-28 workweek which is not seriously challenged by the GeneralCounsel.According to Operations Manager Conger, drivers brought back stops onAugust 24 which they allegedly did not have time to make.On August 25 the workperformancewas similar.On August 26 deliveries were very poor and Congerrecalls speaking to several drivers about this .4Conger claimed that on Thursday, August 27, the work performance was par-ticularly poor, involving stops that were not made, and that at the close of the dayhe told a group of five to seven drivers that unless this skipping of stops was ceasedsomeone wouldbe discharged.He named Hovenkamp as one of the group butcouldnot identify the others.Hovenkamp testified that he attended no such meetingand that he was never told, individually or as a member of a group, that he or otherswould be discharged for not making designated stops.However, he did admit, asappears below, that Conger raised the topic with him earlier that week.5Much has been made of the fact that on the last day of Hovenkamp's employment,August 28, he was assigned a mixed load of cases and kegs of beer.According to,8The record is silent as to any attempts by either side to obtain the testimony ofCrane.4 One distinction to be noted is that for various reasons the cases, or kegs,of beercould be refused by the customer.Accordingly,returns or rejects prove nothing herein.On the other hand, the gravamen of the instant problem is the driver's assertion thatbecause of his workload there was not enough time to call upon all his assigned stopsand stops were skipped.8 On page 104 of the transcript,Conger allegedly testified that on Thursday,August 27,each man returned 12 or 13 stops; this is manifestly a typographical error because thetestimony had to do with 1, 2, or at the most 3 stops per man being omitted. INDIANA REFRIGERATOR LINES, INC.539Hovenkamp, this necessitated placing empty cases of returned bottles on top of newmerchandise and involved extra time for the transfer of this merchandise at eachstop.According to Respondent, there was ample space to handle this mixed loadand, at best, the evidence is again equivocal.The final straw, according to Respond-ent,was the performance of Hovenkamp on August 28 when he was unable tomake two stops.Only one other employee skipped stops that day and he missedbut one.As Respondent viewed it, this other employee covered a larger territoryand the dereliction was more readily excusable. Indeed, according to PresidentSnyder, the route should have been handled in less than 5 hours by Hovenkamp.On balance, perhaps the complaint of the employees should have been with theircollective-bargaining representative rather than their employer, for they are boundby what their bargaining representative has negotiated in their behalf.Ford MotorCompany v. Human,345 U.S. 330. Stated otherwise, Respondent signed andattempted to obtain the benefits of a favorable collective-bargaining contract.Thishardly constitutes a preponderance of evidence that Respondent was discriminatorilymotivated or that Hovenkamp was discharged for engaging in a protected concertedactivity.Indeed, the inference may be warranted that Respondent, with somejustification, concluded that its employees were engaging in a slowdownsActually, further support for Respondent is presented in the testimony of Hoven-kamp that 3 or 4 days before his discharge, on either August 24 or 25, OperationsManager Conger spoke with him and pointed out that Hovenkamp had omitted twoscheduled stops.Hovenkamp defended this on the basis that he did not haveenough time to make them. Still other support for Respondent's position is addedby the fact that on August 28 Respondent also discharged for unsatisfactory per-formance three temporary employees.In this context, I find that: Respondent, enjoying the fruits of its contract withthe Union, sought to influence its employees to work more rapidly; this hope hadnot been realized for 1 week; fortuitously, Hovenkamp was the most serious offenderon August 28; and Respondent decided to discipline and discharge him for this reason.I find that the evidence does not preponderate in favor of the position of the GeneralCounsel.I shall, therefore, recommend that the complaint be dismissed in itsentirety.See Traylor-Pamco,154 NLRB 380.7CONCLUSIONS OF LAW1.The operations of Respondent, Southside Distributing Co., Inc., affect com-merce within the meaning of Section 2(6) and (7) of the Act.2.Respondent has not engaged in unfair labor practices within the meaning ofSection 8(a) (3) and (1) of the Act.RECOMMENDER ORDERIn view of the foregoing findings of fact and conclusions of law, it is recommendedthat the complaint be dismissed in its entirety.G This is not to say that employees may not strike with statutory protection againstunsatisfactory working conditions.It Is to say that they must choose between eitherworking or striking and that a slowdown may not be protected.'+Ideem it unnecessary to pass on Respondent's contention that this discharge shouldhave been processed under the grievance procedure of the contract.Butsee N.L.R.B. v.TannerMotorLivery,Ltd.,849 F.2d 1 (C.A. 9).Indiana Refrigerator Lines, Inc.andLocal 135, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Petitioner.'CaseNo.25-RC-2648.March 9, 1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, as amended, a hearing was held before Hearing Officer1The name of the Petitioner appears as amended at the hearing.157 NLRB No. 29.